DETAILED ACTION
This Office Action is in response to the communications filed on 12/15/2020.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
It is noted that the rejections under 35 U.S.C. 112 have been withdrawn.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new rejection below as necessitated by amendment, see 103 rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 7-12, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazier et al. (US 2007/0245714 A1).
	Regarding claim 1, Frazier discloses an engine monitoring system comprising:
an engine (100) having engine actuators (paragraph 0048), wherein the engine is configured to discharge gas (including NOx, Particulate matter, see at least fig. 1);
an aftertreatment system (Urea based SCR system 300) configured to receive the discharged gas (including NOx, Particulate matter, see fig. 1, see also paragraph 0015) from the engine (100), reduce pollutants in the discharged gas below an emission limit (see at least paragraph 0058), and emit the discharged gas (see at least Fig. 1);
sensors (paragraph 0048, 0050) configured to sense properties in the emitted discharged gas (paragraph 0050, 0058); and
a controller (ECM 610) operatively coupled to (Fig. 2-6) the engine and the sensors (see at least paragraph 0048) and configured to:
receive measurements of the sensed properties in the emitted discharged gas from the sensors (paragraph 0050); and
control the engine actuators to maximize a fuel economy of the engine when the state of the aftertreatment system does enable reduction of the discharged gas to a level below the emission limit (see at least paragraph 0050-0058).
Frazier does not explicitly disclose controlling the engine actuators to raise a temperature when a state of the aftertreatment system does not enable reduction of the discharged gas to a level below the emission limit.
Frazier, however, in paragraph 0018 does disclose “A common problem with all SCR systems is ammonia slip. Ammonia slip refers to tailpipe emissions of ammonia that occur when: i) exhaust gas temperatures are too cold for the SCR reaction to occur”. Frazier recognizes the problem with having cold exhaust gas temperatures (causing ammonia slip which is harmful to the environment) and thus increasing the temperature of the exhaust gas would remediate this problem.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the reference of Frazier to controlling the engine actuators to raise a temperature when a state of the aftertreatment system (SCR system) does not enable reduction of the discharged 

	Regarding claims 2, 9, and 16, Frazier further discloses wherein the controller uses the measurements of the sensed properties (NOx, PM emissions) in the emitted discharged gas and a set of engine maps (engine operating levers, 2110) to determine setpoints and constraints for the engine actuators to maximize the fuel economy of the engine (see at least fig. 8, paragraph 0050-0052, 0071).
	Regarding claims 3, 10, and 17, Frazier further discloses wherein the set of engine maps includes at least one of an engine speed map and a torque map (see at least fig. 8, see also paragraph 0072).
	Regarding claims 4, 11, and 18, Frazier further discloses wherein the controller further uses a consumption of fuel and a consumption of urea to maximize the fuel economy of the engine (see at least fig. 2-4, paragraph 0050-0055).
Regarding claims 5, 12, and 19, Frazier further discloses wherein the controller further uses a market price of fuel to maximize the fuel economy of the engine (see at least fig. 2-4, paragraph 0050-0055).
Regarding claims 7, 14, and 20, Frazier further discloses wherein the engine actuators includes at least one of: variable geometry turbocharger (VGT) (paragraph 0086); exhaust gas recirculation (EGR) (paragraph 0086); start of injection (SOI) (paragraph 0086); and throttling valve (TV) (paragraph 0086).
Regarding claim 8, Frazier discloses a controller (ECM 610) for monitoring an engine system having an aftertreatment system (see at least fig. 2-6) configured to receive gas from an engine (100) of the engine system, reduce a level of pollutants in the gas below an emission limit (paragraph 0058), and emit the gas (Fig. 1), the controller configured to:
receive measurements of sensed properties in the emitted gas (paragraph 0050); and
control the engine actuators to maximize a fuel economy of the engine when the state of the aftertreatment system does enable reduction of the gas to a level below the emission limit (see at least paragraph 0050-0058).
Frazier does not explicitly disclose controlling the engine actuators to raise a temperature when a state of the aftertreatment system does not enable reduction of the discharged gas to a level below the emission limit.
Frazier, however, in paragraph 0018 does disclose “A common problem with all SCR systems is ammonia slip. Ammonia slip refers to tailpipe emissions of ammonia that occur when: i) exhaust gas temperatures are too cold for the SCR reaction to occur”. Frazier recognizes the problem with having cold exhaust gas temperatures (causing ammonia slip which is harmful to the environment) and thus increasing the temperature of the exhaust gas would remediate this problem.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the reference of Frazier to controlling the engine actuators to raise a temperature when a state of the aftertreatment system (SCR system) does not enable reduction of the discharged gas (at least NOx, PM emissions, etc) (as implicitly taught in Frazier paragraph 0018) in order to avoid ammonia slip to prevent harm to the environment.
Regarding claim 15, Frazier discloses a method for monitoring an engine system having an aftertreatment system (Fig. 2-6) configured to receive gas from an engine (100) of the engine system, reduce a level of pollutants in the gas below an emission limit (paragraph 0058), and emit the gas (Fig. 1), the method comprising:
receiving measurements of sensed properties in the emitted gas (paragraph 0050); and
controlling the engine actuators to maximize a fuel economy of the engine when the state of the aftertreatment system does enable reduction of the gas to a level below the emission limit (see at least paragraph 0050-0058).

Frazier, however, in paragraph 0018 does disclose “A common problem with all SCR systems is ammonia slip. Ammonia slip refers to tailpipe emissions of ammonia that occur when: i) exhaust gas temperatures are too cold for the SCR reaction to occur”. Frazier recognizes the problem with having cold exhaust gas temperatures (causing ammonia slip which is harmful to the environment) and thus increasing the temperature of the exhaust gas would remediate this problem.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the reference of Frazier to controlling the engine actuators to raise a temperature when a state of the aftertreatment system (SCR system) does not enable reduction of the discharged gas (at least NOx, PM emissions, etc) (as implicitly taught in Frazier paragraph 0018) in order to avoid ammonia slip to prevent harm to the environment.

Claims 6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazier et al. (US 2007/0245714 A1), in view of Bleile et al. (US 2008/0276914 A1).
Regarding claims 6 and 13, Frazier discloses the invention above and further discloses wherein the controller further uses an aging of the catalyst to maximize the fuel economy of the engine.
Frazier, however, appears silent as to wherein the controller further uses an aging of the engine actuators to maximize the fuel economy of the engine.
Bleile discloses an internal combustion engine having an EGR valve which is compensated for aging by a controller in order to optimize the flow and prevent improper amount of exhaust gas from being recirculated (see at least paragraph 0015).
It would have been obvious to a person having ordinary skill in the art to modify the reference of Frazier to having the EGR valve age compensation of Bleile using a controller in order to optimize the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970.  The examiner can normally be reached on Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/XIAO EN MO/Primary Examiner, Art Unit 3747